Title: From George Washington to George Clinton, 10 December 1780
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 10th 1780
                        
                        I have the honor to inclose to Your Excellency a Letter this Moment received from Mr Stevens the Commissy of
                            Issues at Fish Kill; I must submit to you the propriety of suffering this flour to be exported, or the necessity of
                            detaining it, under the present circumstances of the Army.
                        It is with the utmost regret I am compelled to represent to you, the distressed situation of the Troops on
                            this River for want of bread, & the disagreeable prospects before us—The Army has been served for several days
                            past, with but a small pittance of their Rations, there is no flour in the Magazines, and I cannot learn from whence the
                            next supply is to be derived—Under these circumstances it is impossible for me to be responsible for the important Posts
                            on this River, or even to assure myself the Troops can be kept together from one day to another.
                        I have therefore to entreat Your Excellency that the most vigorous & effectual measures may be
                            instantly adopted for procuring relief—I will not presume to recommend the mode, but only to observe, that unless some
                            spirited exertions, or coercive means are immediately made use of, for obtaining a supply; I can see nothing but ruin
                            stare us in the face. I have the honor to be &c.

                    